RAYMOND, District Judge.
It being the view of the court that in liquidation proceedings in bankruptcy (wherein the trustee becomes vested with bankrupt’s title by operation of law, Bankruptcy Act, Sec. 70, sub. a, 11 U.S.C.A. § 110, sub. a, and wherein the only employee is a watchman employed first by the referee and then by the trustee), the trustee is an officer of the bankruptcy court and is not an employee of the bankrupt, or a successor of bankrupt within the meaning of section 41(2) of the Michigan Unemployment Compensation Act, Comp.Laws Supp.Mich.1940, § 8485-81(2) (see Gagne v. Brush, D.C., 30 F.Supp. 714), an order may be entered denying the prayer of the petition for review and affirming the referee’s order of January 12, 1942 which denies the claim of Michigan Unemployment Compensation Commission in the sum of $16.16 covering compensation paid to the watchman during the period of the. trusteeship.